354 S.W.3d 256 (2011)
Cortez JONES, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 96381.
Missouri Court of Appeals, Eastern District, Division Two.
December 13, 2011.
Maleaner Harvey, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Jessica P. Meredith, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Cortez Jones appeals the motion court's denial of his Rule 24.035 motion for post-conviction relief. We have reviewed the parties' briefs and the record on appeal. No error of law appears. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, setting forth the reasons for our decision. We affirm. Rule 84.16(b)(2).